     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 1 of 29

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.     TDC-18-00157

4            v.                         Greenbelt, Maryland

5    LEE ELBAZ,                         August 7, 2019

6                   Defendant.          9:00 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE GEORGE HAZEL,
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                       1
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 2 of 29

1                           P R O C E E D I N G S

2               THE COURT:    We did receive a note "we have

3    reached a verdict."     It then says "please advise how to

4    proceed," which we will do once they get out here.          It's

5    signed by Juror 10 which I presume means that's the

6    foreperson and it was actually signed at 10:17 a.m.           So

7    when we are ready, we can get the jury.

8               I assume we are not ready until we have the

9    interpreter.

10              MR. POLLACK:    I think you can have the jury

11   reach the verdict.     If there are additional proceedings,

12   we'll want the interpreter.

13              THE COURT:    I mean if she's had an interpreter

14   this time -- I mean look, I'm stepping in new to this.

15   But if she's had an interpreter the entire time, I don't

16   know that the verdict is the time to not have one.

17              MR. POLLACK:    Your Honor, she does speak some

18   English.   She's needed an interpreter for assistance at

19   various parts of the proceedings, particularly where there

20   is something more complex.      I think she will understand

21   the jury's verdict.

22              THE COURT:    All right.    Has the interpreter been

23   here today?    If it's just a matter that she went to the

24   bathroom or something, then we can wait the two minutes.

25   If it's more complicated than that --




                                                                        2
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 3 of 29

1               MR. POLLACK:    Why don't we give it a couple of

2    minutes and see where she is?

3               THE COURT:    She's coming.

4               MR. POLLACK:    Thank you, Your Honor.       I

5    appreciate it.

6               THE COURT:    The record will reflect that the

7    interpreter has now entered the room.

8               (Jury present.)

9               THE COURT:    All right.    You may all be seated.

10              Good morning, ladies and gentlemen.         At 10:17,

11   which I realize was an hour ago, so I apologize for that,

12   we received a note indicating that you have reached a

13   verdict.   So at this point, our courtroom deputy is going

14   to walk you through the process by which we will receive

15   that verdict.    So I ask that you follow her instructions

16   closely.   She will begin by taking attendance just to

17   confirm for the record that everyone is present and

18   accounted for.    When you're ready.

19              THE CLERK:    We are here to receive the verdict

20   in Criminal Number TDC-18-0157, the United States of

21   America versus Lee Elbaz.

22              Members of the Jury panel, when I call your

23   juror number, would you please answer present?

24              (Roll call ensued.)

25              THE CLERK:    Members of the Jury, have you agreed




                                                                       3
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 4 of 29

1    on your verdict?

2                THE JURY:    Yes.

3                THE CLERK:   Will the foreperson please rise?

4    Has the verdict form which was submitted to the jury been

5    answered?

6                THE FOREPERSON:     Yes.

7                THE CLERK:   Is the form signed and dated by you?

8                THE FOREPERSON:     Yes.

9                THE CLERK:   I will now collect the verdict form

10   to present it to the Court.

11               (Pause.)

12               THE CLERK:   As I read the questions, please

13   provide the answers.

14               Verdict Form.    Count One.     How do you find the

15   defendant, Lee Elbaz, as to Count One of the indictment,

16   conspiracy to commit wire fraud?          Not guilty or guilty?

17               THE FOREPERSON:     Guilty.

18               THE CLERK:   Count Two.    How do you find the

19   defendant, Lee Elbaz, as to Count Two of the indictment,

20   wire fraud?    Not guilty or guilty?

21               THE FOREPERSON:     Guilty.

22               THE CLERK:   Count Three.      How do you find the

23   defendant, Lee Elbaz, as to Count Three of the indictment,

24   wire fraud?    Not guilty or guilty?

25               THE FOREPERSON:     Guilty.




                                                                       4
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 5 of 29

1               THE CLERK:    Count Four.      How do you find the

2    defendant, Lee Elbaz, as to Count Four of the indictment,

3    wire fraud?   Not guilty or guilty?

4               THE FOREPERSON:      Guilty.

5               THE CLERK:    Verdict form complete.

6               THE COURT:    All right.    Does the defense which

7    to have the jury polled?

8               MR. POLLACK:    Yes, Your Honor.

9               THE COURT:    Please poll the jury.

10              THE CLERK:    Mr. Foreperson, having delivered the

11   verdict of the jury, is that your verdict also?

12              THE FOREPERSON:      Yes.

13              THE CLERK:    Juror Number 1, please rise.       Having

14   heard the verdict of your foreperson, is that your verdict

15   also?

16              THE JUROR:    Yes.

17              THE CLERK:    Juror Number 2, please rise.       Having

18   heard the verdict of your foreperson, is that your verdict

19   also?

20              THE JUROR:    Yes.

21              THE CLERK:    Juror Number 3, please rise.       Having

22   heard the verdict of your foreperson, is that your verdict

23   also?

24              THE JUROR:    Yes.

25              THE CLERK:    Juror Number 4, please rise.       Having




                                                                       5
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 6 of 29

1    heard the verdict of your foreperson, is that your verdict

2    also?

3               THE JUROR:    Yes.

4               THE CLERK:    Juror Number 5, please rise.       Having

5    heard the verdict of your foreperson, is that your verdict

6    also?

7               THE JUROR:    Yes.

8               THE CLERK:    Juror Number 6, please rise.       Having

9    heard the verdict of your foreperson, is that your verdict

10   also?

11              THE JUROR:    Yes.

12              THE CLERK:    Juror Number 7, please rise.       Having

13   heard the verdict of your foreperson, is that your verdict

14   also?

15              THE JUROR:    Yes.

16              THE CLERK:    Juror Number 8, please rise.       Having

17   heard the verdict of your foreperson, is that your verdict

18   also?

19              THE JUROR:    Yes.

20              THE CLERK:    Juror Number 9, please rise.       Having

21   heard the verdict of your foreperson, is that your verdict

22   also?

23              THE JUROR:    Yes.

24              THE CLERK:    Juror Number 11, please rise.

25   Having heard the verdict of your foreperson, is that your




                                                                       6
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 7 of 29

1    verdict also?

2               THE JUROR:    Yes.

3               THE CLERK:    Juror Number 12, please rise.

4    Having heard the verdict of your foreperson, is that your

5    verdict also?

6               THE JUROR:    Yes.

7               THE CLERK:    Members of the Jury, you have heard

8    the verdicts and the answers thereto as delivered by your

9    foreperson and they have been recorded.        Do each of you

10   agree?   If so, say I do.

11              THE JURY:    I do.

12              THE CLERK:    Verdict recorded.

13              THE COURT:    All right.    Ladies and gentlemen, I

14   want to thank you for your service in this case for the

15   effort that you put into this case.        I know I speak on

16   behalf of Judge Chuang in his absence when I give those

17   sentiments.

18              Our system of justice simply does not work

19   unless we have civilians like yourselves who are willing

20   to give up their time -- in this case, I know it was a lot

21   of time -- willing to give up their time to serve as

22   arbiters of disputes between the parties.         And so I very

23   much appreciate it and thank you for your service.

24              I am going to ask you for one more thing.          But I

25   do want to be clear, this is a favor.        This is not




                                                                       7
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 8 of 29

1    something you have to do.      I always like to -- and I know

2    Judge Chuang does as well -- to come back and talk to

3    juries briefly after they've delivered a verdict to

4    accomplish a couple of things.       One, I want to thank you

5    personally in person, face to face, in the jury room

6    outside of the formality of the courtroom.         I also want to

7    just get any feedback that you might have for us on how we

8    can make this better, make this a better, more convenient

9    process for jurors and then I'm always happy to answer any

10   questions that you might have from your perspective on why

11   certain things happen or how things work a certain way.               I

12   always find it to be a fruitful conversation.

13              And again, it's up to you.       If I get back

14   there -- it will take me about five or ten minutes to talk

15   to the lawyers about a couple of issues.         So if you don't

16   want to talk to me, you've had enough, if when I get back

17   there in five to ten minutes you're gone, I won't take

18   offense.   But I would very much appreciated it if you

19   waited around for a little bit.       So we could have that

20   conversation.

21              With that, however, your role as jurors has come

22   to an end and I dismiss you with the thanks of the court.

23   Thank you.

24              (Jury excused.)

25              THE COURT:    All right.    You may be seated unless




                                                                       8
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 9 of 29

1    addressing the Court.

2               All right.    What's the government's position on

3    conditions of release?

4               MR. VAN DYCK:     Good morning, Your Honor.      I'm

5    Henry Van Dyck for the United States.        The government's

6    position is we are asking that the defendant be detained

7    pending sentencing.     The government concurs with the

8    recommendation of probation in this case, which was

9    memorialized in a memorandum to Judge Chuang on July 11,

10   2019.   I'm not sure if the Court has that memo, but --

11              THE COURT:    I do.

12              MR. VAN DYCK:     Okay.   So the government concurs

13   in the recommendation that the defendant be detained for a

14   couple of reasons.     First, the defendant is an Israeli

15   national, a foreign national with minimal ties to the

16   United States.    There is significant motive at this point

17   for the defendant to flee.       There is potentially hundreds

18   of millions of dollars outstanding that is unaccounted

19   for.    That's not paper losses.     That's actual cash.      If

20   the defendant has 10% of that squirreled away, that's

21   enough to potentially ride it out in a foreign country for

22   quite some time, Your Honor.

23              So the government's view is that this is a case

24   where there is significant motive to flee.         This is a very

25   high guidelines offense.      There's potentially a




                                                                        9
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 10 of 29

1    significant sentence that will be imposed --

2                THE COURT:    What about the -- what I'm sure will

3    be Mr. Pollack's argument that she hasn't fled all this

4    time, it's been some time that she's been on release

5    conditions, I see that she's had one violation, but

6    otherwise, has been deemed satisfactory.         What would your

7    response be to what I'm sure will be Mr. Pollack's

8    argument?

9                MR. VAN DYCK:    Certainly, Your Honor.      Well, the

10   government is not here arguing that the defendant hasn't

11   generally been compliant with release conditions.           It's

12   just the fact that she has.

13               I think that the government's contention is that

14   things have changed at this point.        The burden has

15   shifted.    There's not going to be clear and convincing

16   evidence after this conviction.        With the hundred million

17   dollar plus loss figure, the significant sentence

18   involved, the fact that there's actual cash, potentially

19   over a hundred million dollars outstanding that's

20   unaccounted for in foreign bank accounts, that this is

21   just not going to be a case where there's going to be

22   clear and convincing evidence that this defendant is going

23   to show up for sentencing.

24               THE COURT:    Thank you, counsel.     Mr. Pollack,

25   I'll hear from you.




                                                                        10
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 11 of 29

1               MR. POLLACK:     Thank you, Your Honor.      First of

2    all, there was no finding of any violation.          There was, as

3    I understand it, Pretrial said they thought there might be

4    a violation.    It was not -- there was no violations

5    hearing.   There was no finding of a violation.

6               THE COURT:     I'm sorry.    I have it listed as a

7    notice of apparent violation.       But that's fair.     Okay.

8               MR. POLLACK:     Yeah.   So there was notice.

9    Nobody thought it was significant enough to even ask for a

10   hearing, much less was there a finding that there had in

11   fact been a violation.      She's been on pretrial release for

12   nearly two years without any violations whatsoever.

13              The idea that there are -- that she has access

14   to money squirreled away is entirely speculative.           If it's

15   true, I plainly have not charged enough in my attorney's

16   fees.   I mean it's just rank speculation.

17              THE COURT:     It's less speculative than it would

18   be for the average person given what she's just been

19   convicted of.

20              MR. POLLACK:     She's been convicted of a fraud.

21   But she is here in the United States.         She's not the owner

22   of the business.     She doesn't have access to funds.        Other

23   than pure speculation, there is no evidence whatsoever

24   that there's some pot of money that she has access to.

25              And as the Court is aware, there are significant




                                                                        11
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 12 of 29

1    appellate issues in this case.       She intends to pursue an

2    appeal and she has every incentive to do that.

3               Further, the conditions that the court set

4    assure -- reasonably assure her appearance and, yes, it is

5    a clear and convincing standard at this point.          But clear

6    and convincing that there are reasonable assurances that

7    she is going to appear.      There is never a certainty.       And

8    in this case, there's more than reasonable assurances.

9               She is on 24-hour-a-day location monitoring.

10   She has a third party custodian.        She is confined to the

11   residence of her third party custodian with very narrow

12   exceptions, all of which require prior approval of

13   Pretrial Services.

14              She has signed a one-million-dollar unsecured

15   bond.   Even more significantly, her aunt who is a relative

16   in the United States and her third party custodian has

17   posted a $1.8 million property bond on the aunt's home,

18   her sole residence.     The aunt is a single mother.

19              She has -- Ms. Elbaz has every incentive in the

20   world not to flee and has surrendered her passport, does

21   not have the means to flee.       And notwithstanding the

22   single apparent violation that never went anywhere, her

23   track record on release has been impeccable and I think

24   the government is not even arguing to the contrary.

25              As the Court is well aware, there is no




                                                                        12
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 13 of 29

1    pretrial -- federal pretrial detention facility in this

2    district and it just simply makes no sense to have Ms.

3    Elbaz in the D.C. Jail or wherever she would be housed

4    pending sentencing when there are a laundry list of

5    conditions that reasonably assure her appearance for

6    sentencing.

7               THE COURT:     All right.    Thank you.    Since this

8    is the government's motion, if you wish to have the last

9    word in response, I'll give it to you.

10              MR. VAN DYCK:     I think, Your Honor, the

11   government's biggest concern here is that there are we

12   think significant assets overseas that we haven't traced

13   yet.   And whether or not that's a pot of money that the

14   defendant has access to today where maybe now that she's

15   convicted may become available to her tomorrow.          There's

16   enough money out there, we know, for the defendant to if

17   she gets access to those funds to ride it out overseas for

18   a long time.

19              THE COURT:     All right.    Give me a moment to look

20   over my notes, some of the paperwork and then I'll

21   announce my final decision.

22              MR. RIDGEWAY:     Your Honor, James Ridgeway from

23   the Office of Pretrial Services.

24              THE COURT:     Mr. Ridgeway, please.

25              MR. RIDGEWAY:     I did just want to correct the




                                                                        13
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 14 of 29

1    record with regards to the bond, the property bond.           The

2    property bond actually was replaced with a cash -- with

3    cash deposited.     This was done back in -- let's see.        I

4    think it was on -- oh, okay, yeah -- March of 2018.           It

5    was switched from a property bond and now --

6               THE COURT:     I do see that.

7               MR. RIDGEWAY:     -- it is currently $354,000 that

8    was deposited.

9               THE COURT:     I have Judge Chuang's notes where

10   you spoke to him about that.       I have that.

11              MR. RIDGEWAY:     Thank you, Your Honor.

12              MR. POLLACK:     Your Honor, if I might?      So I was

13   not representing Ms. Elbaz at the time.         But it is my

14   understanding that there was another piece of property

15   that was posted.     The cash was substituted out for the

16   other piece of property.      My understanding is that the

17   home is still posted.

18              So she had -- apparently, she had an apartment

19   in addition to the home.      She sold the apartment, gave the

20   proceeds from the sale -- the aunt -- gave the proceeds

21   from the sale.    So this is all the aunt's assets.         The

22   only thing that happened was there was a substitution on

23   that other piece of property.       But it is my understanding

24   that the home, her only residence, remains posted.

25              THE COURT:     Okay.   Thank you.




                                                                        14
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 15 of 29

1               MR. RIDGEWAY:     Your Honor, I do have a copy of

2    the order.

3               THE COURT:     That's fine.    If you want to show it

4    to Mr. Pollack and then bring it to me, that's fine.           Is

5    it the order from March 1st?

6               MR. RIDGEWAY:     Correct.

7               THE COURT:     If so, I have it in front of me.          I

8    have it in front of me.

9               MR. POLLACK:     And as the Court can see, it's

10   substituting the lien on a different piece of property.

11   It is not substituting the lien on the primary residence.

12   The address for the primary residence is listed in the

13   original order setting conditions of release and it is a

14   different piece of property.

15              So all that happened with this modification was

16   the second piece of property which was above and beyond

17   the primary residence was swapped out for cash.          So at

18   this point, it's both the primary residence and cash that

19   are posted.

20              THE COURT:     All right.    So under 18 USC,

21   3143(a), "judicial officer shall order a person who has

22   been found guilty of an offense and who is awaiting

23   imposition or execution of sentence be detained unless the

24   judicial officer finds by clear and convincing evidence

25   that the person is not likely to flee or pose a danger to




                                                                        15
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 16 of 29

1    the safety of any other person."

2               There's been no issue raised as to danger of the

3    defendant.    So the question is whether I can make a

4    finding by a clear and convincing evidence -- clear and

5    convincing evidence the person is not likely to plea.

6               I take a moment to emphasize that because it

7    does reflect a shifting of the burden after a finding of

8    guilt by a jury.     And all previous decisions that either

9    this court or the magistrate court had to make, the burden

10   was on the government.      Now the burden shifts to the

11   defense to make a finding or to establish clear and

12   convincing evidence that she's not a risk of flight.

13              I will say it's a close call.        The fact that she

14   went two years without violation, the fact that there have

15   been significant bonds placed to assure that she does not

16   flee are certainly things that weigh in her favor.           But I

17   am concerned about a number of points that ultimately

18   leave me unable to make the finding by clear and

19   convincing evidence that she would not flee.          They include

20   the fact that she's an Israeli national with minimal ties

21   to this country, that the nature of this crime itself is

22   one that involves deception, a massive fraud with hundreds

23   of million dollars of loss.       Many of those assets haven't

24   been traced which leaves at least the possibility, the

25   significant possibility that she would have access to




                                                                        16
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 17 of 29

1    funds if she decided to flee.       And she certainly does have

2    a significant motive to flee at this point.          Now given

3    again just the number of the loss amount triggers a

4    significant potential sentence which does give her a

5    motive to flee.     And so I simply cannot find by clear and

6    convincing evidence that the defendant is not likely to

7    flee.

8               As a result of that, I am going to revoke her

9    bond at this point and she will be given to the

10   marshals -- into the custody of the marshals to be held

11   pending sentencing.     We do need to set a sentencing date.

12   Did we set a sentencing date?

13              THE CLERK:     Not yet, Your Honor.

14              THE COURT:     I'm sorry.    Before we do that,

15   sentencing date?

16              THE CLERK:     We have December 9 at 2 p.m.

17              THE COURT:     December 9th at 2 p.m.?

18              MR. VAN DYCK:     That's fine for the government,

19   Your Honor.

20              THE DEFENDANT:     Can I say something?

21              THE COURT:     Sure.

22              THE DEFENDANT:     I know that the crime that the

23   government blame me.      I know that it's something huge.

24   And I know that right now, no one believe me.          But I swear

25   in this court and I am a believable person and I swear




                                                                        17
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 18 of 29

1    God, I'm a decent person and I'm going to fight to clear

2    my name.   I didn't have any violation.        Every pretrial

3    officer that I reported to, I follow by the rules.           The

4    government claim that they have money and they have access

5    to my bank accounts and they see that I don't have it.

6               My mom here alone with no English, with no

7    nothing.   I want a few days, even a few days, Mr. Judge,

8    I'm begging you, just let me make sure that my mom going

9    to go safe.    She's with the cancer and after two heart

10   attacks, please, I will -- I promise you, I'm going to

11   appeal.    I'm going to clear my name no matter what.

12   Everybody saw that I follow the rules.

13              Everything that the court ask me to do, I did.

14   When you gave me one hour to be outside, I went five

15   minutes after and I came five minutes before.          I'm a

16   person that follow the rules.       Even though I know the

17   court not see me like that and see me as a bad person.              I

18   wish you saw me in my previous life.        I'm a good person.

19              And I promise you and I promise to God I'm going

20   to clear my name.     I'm going to appeal and I'm going to

21   fight.    And I'm going to show everybody in this room that

22   I didn't do that.

23              And you know that you investigated me when I got

24   arrested --

25              THE COURT:     All right.    Ma'am, you can speak to




                                                                        18
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 19 of 29

1    me.    Don't address the government.

2               THE DEFENDANT:     I'm begging you, give me a few

3    days just to make sure.      My mom don't speak English at

4    all.   All of my aunts because it took too long, everybody

5    fly back to Israel.     Just give me the opportunity.        Give

6    me five days, six days.      Just let me please, I'm begging

7    you with all my heart.      I'm begging you just let me take

8    care of my mom, let me put her on a safe flight.           Let me

9    talk with my nephew and my parent and my father that I

10   didn't saw for two years.      Give me a few days just to

11   follow that.    I promise you, I swear God, I'm not going to

12   have even one violation like I didn't have in the last two

13   years.   My mom is not young and she is sick.         I'm begging

14   you, I'm begging to your heart, trust me, I didn't

15   disappoint no one.

16              The government claim that I'm going to flee when

17   I got arrested and I didn't flee.        And back then, they

18   said because before trial, I'm more risky to flee.           I'm

19   begging you, Your Honor.      I'm begging you.      I'm not the

20   person that you think I am.       I'm begging you.     I'm going

21   to stay here in the United States here and I'm going to

22   clear my name.    I'm going to appeal and I'm going to bring

23   new proofs and you are going to see I'm not a monster.

24   I'm a good person.     And everything is not correct in here.

25   And I'm not -- I don't have the opportunities to flee and




                                                                        19
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 20 of 29

1    I don't have the intent to flee because I'm going to fight

2    until my last day for the truth and the truth going to

3    hear and the truth going to come out.

4               I swear in the Bible.      For me, it's more than

5    everything.    I'm coming from religion family and I have

6    this with me and I'm raising my hand and I swear to God,

7    to God more than everything, the only place that I'm

8    afraid from.    Give me to take care of my mom.        I'm begging

9    you, I'm begging you, Your Honor.        Sorry if I'm being

10   rude.   But please, please, I'm not going to disappoint

11   you.

12              I promise Mr. Ridgeway two years ago when they

13   was showing everybody recommend to put me in jail and I

14   promised them and I promised Ms. Bev.         She going to tell

15   you and she said it's going to come for my good.           I

16   promised and I did and I promise you right now, Your

17   Honor, and I promise -- I promise you, I will do.           Let me

18   say good-bye to my nephews.       It's a long fight.     It's two

19   years with no family, with no friends, with a lot of

20   limitations.

21              I have a cervical cancer.       I'm going to follow

22   every word like I did until now and I promise you I'm not

23   going to disappoint you.      You can sleep good at night.

24   I'm not this kind of person.       I swear to you and I swear

25   to God.   I promise you I'm not going to disappoint you.




                                                                        20
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 21 of 29

1    Give me this chance.      I'm begging you.

2               THE COURT:     All right.    Thank you, ma'am.

3               THE DEFENDANT:     Thank you, sir, and I'm sorry.

4               THE COURT:     That's okay.    You do not owe me an

5    apology.

6               I will say this.      I certainly recognize that

7    this is an extraordinarily difficult day for you and

8    potentially, the most difficult and I do understand that

9    and I want you to know that I understand that.

10              And you should also know -- and this is not

11   something I'm saying for the first time to you.          I say it

12   all the time.    The most difficult part of a judge's job is

13   deciding when to take someone's liberty away.          And you

14   should understand how seriously I take that decision.

15   It's not a decision I make lightly.        It's a decision that

16   I gave a lot of thought to before I came and sat down here

17   today.

18              I understand that you disagree with it.          I

19   understand that your attorneys disagree with it.           I

20   understand that you disagree with what the jury just said.

21   But the jury made its decision and now you will have the

22   opportunity to appeal -- ma'am, I heard you out.           I heard

23   you out, ma'am.     I'm going to ask that you sit back down.

24   Thank you.

25              The jury made its decision and you'll have the




                                                                        21
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 22 of 29

1    opportunity to appeal that.       And now I've made my decision

2    and my decision does stand and so you are going to be

3    detained pending sentencing, but I do appreciate your

4    comments.

5                Now we need to set a sentencing date.        Was that

6    December --

7                THE CLERK:    December 9th at 2 p.m.

8                THE COURT:    December 9th at 2 p.m.

9                MR. POLLACK:    Your Honor, that date is fine.

10               MR. VAN DYCK:    And for the government as well,

11   Your Honor.

12               THE COURT:    All right.    Needless to say, that

13   will be in front of my colleague, Judge Chuang, I assume

14   here in this courtroom.      Is there anything else that we

15   need to address here today?

16               MR. VAN DYCK:    Not for the government.

17               MR. POLLACK:    No, Your Honor.     Thank you.

18               THE COURT:    All right.    Thank you, all.

19               (Proceedings concluded.)

20

21

22

23

24

25




                                                                        22
     Case 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 23 of 29

1                     CERTIFICATE OF REPORTER

2

3               I, Lisa K. Bankins, an Official Court Reporter

4    for the United States District Court for the District of

5    Maryland, do hereby certify that I reported, by machine

6    shorthand, in my official capacity, the proceedings had

7    and testimony adduced upon the trial in the case of the

8    United States of America versus Lee Elbaz, Criminal Action

9    Number TDC-18-00157, in said court on the 7th day of

10   August, 2019.

11              I further certify that the foregoing 22 pages

12   constitute the official transcript of said proceedings, as

13   taken from my machine shorthand notes, together with the

14   backup tape of said proceedings to the best of my ability.

15              In witness whereof, I have hereto subscribed my

16   name, this 12th day of August, 2019.

17

18

19                                      Lisa K. Bankins

20                                      Lisa K. Bankins
                                        Official Court Reporter
21

22

23

24

25




                                                                        23
                                         accounted [1] 3/18                            August [3] 1/5 23/10 23/16
                                         accounts [2] 10/20 18/5                       aunt [3] 12/15 12/18 14/20
 MR. POLLACK:Case[12]  2/9 2/16 2/25 3/3
                   8:18-cr-00157-TDC           Document
                                         Action    [1] 23/8 315 Filed 08/22/19         aunt'sPage    24 14/21
                                                                                               [2] 12/17 of 29
 5/7 10/25 11/7 11/19 14/11 15/8 22/8
                                         actual [2] 9/19 10/18                         aunts [1] 19/4
 22/16
                                         actually [2] 2/6 14/2                         available [1] 13/15
 MR. RIDGEWAY: [6] 13/21 13/24 14/6
                                         addition [1] 14/19                            Avenue [1] 1/13
 14/10 14/25 15/5
                                         additional [1] 2/11                           average [1] 11/18
 MR. VAN DYCK: [7] 9/3 9/11 10/8 13/9
                                         address [3] 15/12 19/1 22/15                  awaiting [1] 15/22
 17/17 22/9 22/15
                                         addressing [1] 9/1                            aware [2] 11/25 12/25
 THE CLERK: [27]
                                         adduced [1] 23/7                              away [3] 9/20 11/14 21/13
 THE COURT: [33]
                                         advise [1] 2/3
 THE DEFENDANT: [4] 17/19 17/21                                                        B
                                         afraid [1] 20/8
 19/1 21/2
                                         after [5] 8/3 10/16 16/7 18/9 18/15           back [7] 8/2 8/13 8/16 14/3 19/5 19/17
 THE FOREPERSON: [7] 4/5 4/7 4/16
                                         again [2] 8/13 17/3                            21/23
 4/20 4/24 5/3 5/11
                                         ago [2] 3/11 20/12                            backup [1] 23/14
 THE JUROR: [11] 5/15 5/19 5/23 6/2
                                         agree [1] 7/10                                bad [1] 18/17
 6/6 6/10 6/14 6/18 6/22 7/1 7/5
                                         agreed [1] 3/25                               bank [2] 10/20 18/5
 THE JURY: [2] 4/1 7/10
                                         all [25]                                      Bankins [4] 1/21 23/3 23/19 23/20
$                                        alone [1] 18/6                                BARRY [1] 1/17
                                         also   [14]   5/11    5/15 5/19 5/23  6/2 6/6 bathroom [1] 2/24
$1.8 [1] 12/17
                                          6/10   6/14    6/18   6/22 7/1 7/5 8/6 21/10 be [22] 3/9 7/25 8/12 8/25 9/6 9/13 10/1
$1.8 million [1] 12/17
                                         always     [3]   8/1  8/9 8/12                 10/3 10/7 10/7 10/15 10/21 10/21 11/3
$354,000 [1] 14/7
                                         am [5] 7/24 16/17 17/8 17/25 19/20             11/18 13/3 15/23 17/9 17/10 18/14 22/2
0                                        AMERICA [3] 1/3 3/21 23/8                      22/13
00157 [2] 1/3 23/9                       amount [1] 17/3                               because [4] 16/6 19/4 19/18 20/1
0157 [1] 3/20                            announce [1] 13/21                            become [1] 13/15
                                         another [1] 14/14                             been [16] 2/22 4/4 7/9 10/4 10/4 10/6
1                                        answer [2] 3/23 8/9                            10/11 11/11 11/11 11/18 11/20 12/23
10 [2] 2/5 9/20                          answered       [1]   4/5                       15/22 16/2 16/15 16/24
10:17 [1] 3/10                           answers [2] 4/13 7/8                          before [5] 1/8 17/14 18/15 19/18 21/16
10:17 a.m [1] 2/6                        any [6] 8/7 8/9 11/2 11/12 16/1 18/2          begging [12] 18/8 19/2 19/6 19/7 19/13
11 [2] 6/24 9/9                          anything     [1]   22/14                       19/14 19/19 19/19 19/20 20/8 20/9 21/1
12 [1] 7/3                               anywhere       [1]   12/22                    begin  [1] 3/16
12th [1] 23/16                           apartment       [2]  14/18  14/19             behalf  [1] 7/16
1400 [1] 1/13                            apologize [1] 3/11                            being [1] 20/9
18 [1] 15/20                             apology [1] 21/5                              believable [1] 17/25
1st [1] 15/5                             apparent      [2]   11/7  12/22               believe [1] 17/24
                                         apparently [1] 14/18                          best [1] 23/14
2                                        appeal [6] 12/2 18/11 18/20 19/22 21/22 better [2] 8/8 8/8
2000 [1] 1/18                             22/1                                         between [1] 7/22
20006 [1] 1/19                           appear     [1]   12/7                         Bev [1] 20/14
2018 [1] 14/4                            appearance        [2]  12/4  13/5             beyond [1] 15/16
2019 [4] 1/5 9/10 23/10 23/16            APPEARANCES [1] 1/10                          Bible [1] 20/4
20530 [1] 1/13                           appellate     [1]   12/1                      biggest [1] 13/11
20770 [1] 1/22                           appreciate [3] 3/5 7/23 22/3                  bit [1] 8/19
22 [1] 23/11                             appreciated       [1]  8/18                   blame [1] 17/23
24-hour-a-day [1] 12/9                   approval     [1]   12/12                      bond [7] 12/15 12/17 14/1 14/1 14/2
                                         arbiters [1] 7/22                              14/5 17/9
3                                        are [15] 2/7 2/8 2/11 3/19 7/19 9/6           bonds [1] 16/15
3143 [1] 15/21                            11/13 11/25 12/6 13/4 13/11 15/19            both [1] 15/18
                                          16/16 19/23 22/2                             briefly [1] 8/3
6                                        arguing [2] 10/10 12/24                       bring [2] 15/4 19/22
6500 [1] 1/22                            argument [2] 10/3 10/8                        burden [4] 10/14 16/7 16/9 16/10
                                         around [1] 8/19                               business [1] 11/22
7                                        arrested [2] 18/24 19/17                      bye [1] 20/18
7th [1] 23/9                             as [19] 4/12 4/15 4/19 4/23 5/2 7/8 7/21
                                          8/2 8/21 11/2 11/6 11/25 12/25 15/9          C
9                                         16/2 17/8 18/17 22/10 23/12                  CAITLIN [1] 1/11
9:00 [1] 1/6                             ask   [5]   3/15   7/24  11/9 18/13  21/23    call [3] 3/22 3/24 16/13
9th [3] 17/17 22/7 22/8                  asking [1] 9/6                                came [2] 18/15 21/16
                                         assets [3] 13/12 14/21 16/23                  can [9] 2/7 2/10 2/24 8/8 15/9 16/3
A                                        assistance [1] 2/18                            17/20 18/25 20/23
a.m [2] 1/6 2/6                          assume [2] 2/8 22/13                          cancer [2] 18/9 20/21
ability [1] 23/14                        assurances [2] 12/6 12/8                      cannot [1] 17/5
about [5] 8/14 8/15 10/2 14/10 16/17     assure [4] 12/4 12/4 13/5 16/15               capacity [1] 23/6
above [1] 15/16                          ATKINSON [1] 1/12                             care [2] 19/8 20/8
absence [1] 7/16                         attacks [1] 18/10                             case [9] 7/14 7/15 7/20 9/8 9/23 10/21
access [7] 11/13 11/22 11/24 13/14       attendance [1] 3/16                            12/1 12/8 23/7
 13/17 16/25 18/4                        attorney's [1] 11/15                          cash [7] 9/19 10/18 14/2 14/3 14/15
accomplish [1] 8/4                       attorneys [1] 21/19                            15/17 15/18
C                                       date [5] 17/11 17/12 17/15 22/5 22/9      ESQUIRE [5] 1/11 1/12 1/12 1/17 1/17
                                        dated [1] 4/7                             establish [1] 16/11
certain [2] Case
             8/11 8/11
                    8:18-cr-00157-TDC         Document       31523/9Filed
                                        day [5]    12/9 20/2 21/7      23/1608/22/19     Page [1]
                                                                                  ETTINGER       251/17
                                                                                                    of 29
certainly [4] 10/9 16/16 17/1 21/6
                                        days [6] 18/7 18/7 19/3 19/6 19/6 19/10 even [6] 11/9 12/15 12/24 18/7 18/16
certainty [1] 12/7
                                        December [5] 17/16 17/17 22/6 22/7         19/12
CERTIFICATE [1] 23/1
                                         22/8                                     every [4] 12/2 12/19 18/2 20/22
certify [2] 23/5 23/11
                                        December 9 [1] 17/16                      everybody [4] 18/12 18/21 19/4 20/13
cervical [1] 20/21
                                        December 9th [2] 17/17 22/7               everyone [1] 3/17
chance [1] 21/1
                                        decent [1] 18/1                           everything [4] 18/13 19/24 20/5 20/7
changed [1] 10/14
                                        deception [1] 16/22                       evidence [9] 10/16 10/22 11/23 15/24
charged [1] 11/15
                                        decided [1] 17/1                           16/4 16/5 16/12 16/19 17/6
Cherrywood [1] 1/22
                                        deciding [1] 21/13                        exceptions [1] 12/12
Chuang [4] 7/16 8/2 9/9 22/13
                                        decision [8] 13/21 21/14 21/15 21/15      excused [1] 8/24
Chuang's [1] 14/9
                                         21/21 21/25 22/1 22/2                    execution [1] 15/23
civilians [1] 7/19
                                        decisions [1] 16/8                        extraordinarily [1] 21/7
claim [2] 18/4 19/16
                                        deemed [1] 10/6
clear [15] 7/25 10/15 10/22 12/5 12/5
                                        defendant [17] 1/6 1/16 4/15 4/19 4/23 F
 15/24 16/4 16/4 16/11 16/18 17/5 18/1
                                         5/2 9/6 9/13 9/14 9/17 9/20 10/10 10/22 face [2] 8/5 8/5
 18/11 18/20 19/22
                                         13/14 13/16 16/3 17/6                    facility [1] 13/1
close [1] 16/13
                                        defense [2] 5/6 16/11                     fact [6] 10/12 10/18 11/11 16/13 16/14
closely [1] 3/16
                                        delivered [3] 5/10 7/8 8/3                 16/20
colleague [1] 22/13
                                        Department [1] 1/11                       fair [1] 11/7
collect [1] 4/9
                                        deposited [2] 14/3 14/8                   family [2] 20/5 20/19
come [4] 8/2 8/21 20/3 20/15
                                        deputy [1] 3/13                           father [1] 19/9
coming [2] 3/3 20/5
                                        detained [4] 9/6 9/13 15/23 22/3          favor [2] 7/25 16/16
comments [1] 22/4
                                        detention [1] 13/1                        FCRR [1] 1/21
commit [1] 4/16
                                        did [6] 2/2 13/25 17/12 18/13 20/16       federal [1] 13/1
complete [1] 5/5
                                         20/22                                    feedback [1] 8/7
complex [1] 2/20
                                        didn't [6] 18/2 18/22 19/10 19/12 19/14 fees [1] 11/16
compliant [1] 10/11
                                         19/17                                    few [4] 18/7 18/7 19/2 19/10
complicated [1] 2/25
                                        different [2] 15/10 15/14                 fight [4] 18/1 18/21 20/1 20/18
concern [1] 13/11
                                        difficult [3] 21/7 21/8 21/12             figure [1] 10/17
concerned [1] 16/17
                                        disagree [3] 21/18 21/19 21/20            final [1] 13/21
concluded [1] 22/19
                                        disappoint [4] 19/15 20/10 20/23 20/25 find [6] 4/14 4/18 4/22 5/1 8/12 17/5
concurs [2] 9/7 9/12
                                        dismiss [1] 8/22                          finding [7] 11/2 11/5 11/10 16/4 16/7
conditions [6] 9/3 10/5 10/11 12/3 13/5
                                        disputes [1] 7/22                          16/11 16/18
 15/13
                                        district [7] 1/1 1/1 1/9 1/21 13/2 23/4   finds [1] 15/24
confined [1] 12/10
                                         23/4                                     fine [4] 15/3 15/4 17/18 22/9
confirm [1] 3/17
                                        DIVISION [1] 1/2                          first [3] 9/14 11/1 21/11
conspiracy [1] 4/16
                                        do [23] 2/4 4/14 4/18 4/22 5/1 7/9 7/10 five [5] 8/14 8/17 18/14 18/15 19/6
constitute [1] 23/12
                                         7/11 7/25 8/1 9/11 12/2 14/6 15/1 17/11 fled [1] 10/3
contention [1] 10/13
                                         17/14 18/13 18/22 20/17 21/4 21/8 22/3 flee [16] 9/17 9/24 12/20 12/21 15/25
contrary [1] 12/24
                                         23/5                                      16/16 16/19 17/1 17/2 17/5 17/7 19/16
convenient [1] 8/8
                                        does [10] 2/17 5/6 7/18 8/2 12/20 16/7 19/17 19/18 19/25 20/1
conversation [2] 8/12 8/20
                                         16/15 17/1 17/4 22/2                     flight [2] 16/12 19/8
convicted [3] 11/19 11/20 13/15
                                        doesn't [1] 11/22                         Floor [1] 1/18
conviction [1] 10/16
                                        dollar [2] 10/17 12/14                    fly [1] 19/5
convincing [10] 10/15 10/22 12/5 12/6
                                        dollars [3] 9/18 10/19 16/23              follow [6] 3/15 18/3 18/12 18/16 19/11
 15/24 16/4 16/5 16/12 16/19 17/6
                                        don't [8] 2/15 3/1 8/15 18/5 19/1 19/3     20/21
copy [1] 15/1
                                         19/25 20/1                               foregoing [1] 23/11
correct [3] 13/25 15/6 19/24
                                        done [1] 14/3                             foreign [3] 9/15 9/21 10/20
COTTINGHAM [1] 1/11
                                        down [2] 21/16 21/23                      foreperson [15] 2/6 4/3 5/10 5/14 5/18
could [1] 8/19
                                        DYCK [2] 1/12 9/5                          5/22 6/1 6/5 6/9 6/13 6/17 6/21 6/25 7/4
counsel [1] 10/24
                                                                                   7/9
Count [8] 4/14 4/15 4/18 4/19 4/22 4/23 E
                                                                                  form [5] 4/4 4/7 4/9 4/14 5/5
 5/1 5/2
                                        each [1] 7/9                              formality [1] 8/6
country [2] 9/21 16/21
                                        effort [1] 7/15                           found [1] 15/22
couple [4] 3/1 8/4 8/15 9/14
                                        either [1] 16/8                           Four [2] 5/1 5/2
court [20] 1/1 1/21 1/21 4/10 8/22 9/1
                                        ELBAZ [10] 1/5 3/21 4/15 4/19 4/23 5/2 Fourth [1] 1/18
 9/10 11/25 12/3 12/25 15/9 16/9 16/9
                                         12/19 13/3 14/13 23/8                    fraud [6] 4/16 4/20 4/24 5/3 11/20 16/22
 17/25 18/13 18/17 23/3 23/4 23/9 23/20
                                        else [1] 22/14                            friends [1] 20/19
courtroom [3] 3/13 8/6 22/14
                                        emphasize [1] 16/6                        front [3] 15/7 15/8 22/13
crime [2] 16/21 17/22
                                        end [1] 8/22                              fruitful [1] 8/12
Criminal [3] 1/3 3/20 23/8
                                        Englert [1] 1/16                          funds [3] 11/22 13/17 17/1
currently [1] 14/7
                                        English [3] 2/18 18/6 19/3                further [2] 12/3 23/11
custodian [3] 12/10 12/11 12/16
                                        enough [5] 8/16 9/21 11/9 11/15 13/16
custody [1] 17/10
                                        ensued [1] 3/24                           G
D                                       entered [1] 3/7                           gave [4] 14/19 14/20 18/14 21/16
                                        entire [1] 2/15                           generally [1] 10/11
D.C [3] 1/13 1/19 13/3
                                        entirely [1] 11/14                        gentlemen [2] 3/10 7/13
danger [2] 15/25 16/2
G                                         how [8] 2/3 4/14 4/18 4/22 5/1 8/7 8/11 L
                                           21/14
GEORGE [1]     1/8 8:18-cr-00157-TDC Document 315 Filed 08/22/19
            Case                                                                   ladiesPage
                                                                                            [2] 3/10
                                                                                                  267/13
                                                                                                      of 29
                                          however [1] 8/21
get [5] 2/4 2/7 8/7 8/13 8/16                                                      Lane [1] 1/22
                                          huge [1] 17/23
gets [1] 13/17                                                                     last [3] 13/8 19/12 20/2
                                          hundred [2] 10/16 10/19
give [13] 3/1 7/16 7/20 7/21 13/9 13/19                                            laundry [1] 13/4
                                          hundreds [2] 9/17 16/22
 17/4 19/2 19/5 19/5 19/10 20/8 21/1                                               LAWRENCE [1] 1/12
given [3] 11/18 17/2 17/9                 I                                        lawyers [1] 8/15
go [1] 18/9                                                                        least [1] 16/24
                                          I'll [3] 10/25 13/9 13/20
God [6] 18/1 18/19 19/11 20/6 20/7                                                 leave [1] 16/18
                                          I'm [54]
 20/25                                                                             leaves [1] 16/24
                                          I've [1] 22/1
going [34]                                                                         LEE [7] 1/5 3/21 4/15 4/19 4/23 5/2 23/8
                                          idea [1] 11/13
gone [1] 8/17                                                                      less [2] 11/10 11/17
                                          impeccable [1] 12/23
good [7] 3/10 9/4 18/18 19/24 20/15                                                let [6] 18/8 19/6 19/7 19/8 19/8 20/17
                                          imposed [1] 10/1
 20/18 20/23                                                                       let's [1] 14/3
                                          imposition [1] 15/23
good-bye [1] 20/18                                                                 liberty [1] 21/13
                                          incentive [2] 12/2 12/19
got [2] 18/23 19/17                                                                lien [2] 15/10 15/11
                                          include [1] 16/19
government [13] 1/11 9/7 9/12 10/10                                                life [1] 18/18
                                          indicating [1] 3/12
 12/24 16/10 17/18 17/23 18/4 19/1                                                 lightly [1] 21/15
                                          indictment [4] 4/15 4/19 4/23 5/2
 19/16 22/10 22/16                                                                 like [5] 7/19 8/1 18/17 19/12 20/22
                                          instructions [1] 3/15
government's [6] 9/2 9/5 9/23 10/13                                                likely [3] 15/25 16/5 17/6
                                          intends [1] 12/1
 13/8 13/11                                                                        limitations [1] 20/20
                                          intent [1] 20/1
Greenbelt [2] 1/4 1/22                                                             Lisa [4] 1/21 23/3 23/19 23/20
                                          interpreter [7] 2/9 2/12 2/13 2/15 2/18
guidelines [1] 9/25                                                                list [1] 13/4
                                           2/22 3/7
guilt [1] 16/8                                                                     listed [2] 11/6 15/12
                                          investigated [1] 18/23
guilty [13] 4/16 4/16 4/17 4/20 4/20 4/21                                          little [1] 8/19
                                          involved [1] 10/18
 4/24 4/24 4/25 5/3 5/3 5/4 15/22                                                  LLP [1] 1/16
                                          involves [1] 16/22
                                                                                   location [1] 12/9
H                                         is [73]
                                                                                   long [3] 13/18 19/4 20/18
                                          Israel [1] 19/5
had [9] 2/13 2/15 8/16 10/5 11/10 14/18                                            look [2] 2/14 13/19
                                          Israeli [2] 9/14 16/20
 14/18 16/9 23/6                                                                   loss [3] 10/17 16/23 17/3
                                          issue [1] 16/2
hand [1] 20/6                                                                      losses [1] 9/19
                                          issues [2] 8/15 12/1
happen [1] 8/11                                                                    lot [3] 7/20 20/19 21/16
                                          it [38]
happened [2] 14/22 15/15
                                          it's [19] 2/4 2/23 2/25 8/13 10/4 10/11  M
happy [1] 8/9
                                           11/14 11/16 11/17 15/9 15/18 16/13
has [21] 2/22 3/7 4/4 8/21 9/10 9/20                                               ma'am [4] 18/25 21/2 21/22 21/23
                                           17/23 20/4 20/15 20/18 20/18 21/15
 10/6 10/12 10/14 11/13 11/24 12/2                                                 machine [2] 23/5 23/13
                                           21/15
 12/10 12/14 12/16 12/19 12/19 12/20                                               made [3] 21/21 21/25 22/1
                                          its [2] 21/21 21/25
 12/23 13/14 15/21                                                                 magistrate [1] 16/9
                                          itself [1] 16/21
hasn't [2] 10/3 10/10                                                              make [9] 8/8 8/8 16/3 16/9 16/11 16/18
have [43]                                 J                                         18/8 19/3 21/15
haven't [2] 13/12 16/23                                                            makes [1] 13/2
                                          jail [2] 13/3 20/13
having [12] 5/10 5/13 5/17 5/21 5/25 6/4                                           Many [1] 16/23
                                          James [1] 13/22
 6/8 6/12 6/16 6/20 6/25 7/4                                                       March [2] 14/4 15/5
                                          JESSICA [1] 1/17
HAZEL [1] 1/8                                                                      March 1st [1] 15/5
                                          job [1] 21/12
hear [2] 10/25 20/3                                                                marshals [2] 17/10 17/10
                                          JUDGE [7] 1/9 7/16 8/2 9/9 14/9 18/7
heard [14] 5/14 5/18 5/22 6/1 6/5 6/9                                              MARYLAND [4] 1/1 1/4 1/22 23/5
                                           22/13
 6/13 6/17 6/21 6/25 7/4 7/7 21/22 21/22                                           massive [1] 16/22
                                          judge's [1] 21/12
hearing [2] 11/5 11/10                                                             matter [2] 2/23 18/11
                                          judicial [2] 15/21 15/24
heart [3] 18/9 19/7 19/14                                                          may [3] 3/9 8/25 13/15
                                          July [1] 9/9
held [1] 17/10                                                                     maybe [1] 13/14
                                          July 11 [1] 9/9
HENRY [2] 1/12 9/5                                                                 me [33]
                                          juries [1] 8/3
her [15] 3/15 12/4 12/11 12/15 12/16                                               mean [3] 2/13 2/14 11/16
                                          juror [13] 2/5 3/23 5/13 5/17 5/21 5/25
 12/18 12/20 12/22 13/5 13/15 14/24                                                means [2] 2/5 12/21
                                           6/4 6/8 6/12 6/16 6/20 6/24 7/3
 16/16 17/4 17/8 19/8                                                              mechanical [1] 1/24
                                          jurors [2] 8/9 8/21
here [13] 2/4 2/23 3/19 10/10 11/21                                                Members [3] 3/22 3/25 7/7
                                          jury [17] 1/9 2/7 2/10 3/8 3/22 3/25 4/4
 13/11 18/6 19/21 19/21 19/24 21/16                                                memo [1] 9/10
                                           5/7 5/9 5/11 7/7 8/5 8/24 16/8 21/20
 22/14 22/15                                                                       memorandum [1] 9/9
                                           21/21 21/25
hereby [1] 23/5                                                                    memorialized [1] 9/9
                                          jury's [1] 2/21
hereto [1] 23/15                                                                   might [4] 8/7 8/10 11/3 14/12
                                          just [17] 2/23 3/16 8/7 10/12 10/21
high [1] 9/25                                                                      million [5] 10/16 10/19 12/14 12/17
                                           11/16 11/18 13/2 13/25 17/3 18/8 19/3
him [1] 14/10                                                                       16/23
                                           19/5 19/6 19/7 19/10 21/20
his [1] 7/16                                                                       millions [1] 9/18
                                          justice [2] 1/11 7/18
home [4] 12/17 14/17 14/19 14/24                                                   minimal [2] 9/15 16/20
Honor [20] 2/17 3/4 5/8 9/4 9/22 10/9     K                                        minutes [6] 2/24 3/2 8/14 8/17 18/15
 11/1 13/10 13/22 14/11 14/12 15/1        kind [1] 20/24                            18/15
 17/13 17/19 19/19 20/9 20/17 22/9        know [12] 2/16 7/15 7/20 8/1 13/16       modification   [1] 15/15
 22/11 22/17                               17/22 17/23 17/24 18/16 18/23 21/9      mom [6] 18/6 18/8 19/3 19/8 19/13 20/8
HONORABLE [1] 1/8                          21/10                                   moment [2] 13/19 16/6
hour [3] 3/11 12/9 18/14                                                           money [5] 11/14 11/24 13/13 13/16 18/4
housed [1] 13/3                                                                    monitoring [1] 12/9
M                                      other [4] 11/22 14/16 14/23 16/1               produced [1] 1/24
                                       otherwise [1] 10/6                             promise [10] 18/10 18/19 18/19 19/11
monster [1]Case
              19/23 8:18-cr-00157-TDC Document 315 Filed 08/22/19 Page 27 of 29
                                       our [2] 3/13 7/18                               20/12 20/16 20/17 20/17 20/22 20/25
more [9] 2/20 2/25 7/24 8/8 12/8 12/15
                                       out [9] 2/4 9/21 13/16 13/17 14/15 15/17 promised [3] 20/14 20/14 20/16
 19/18 20/4 20/7
                                        20/3 21/22 21/23                              proofs [1] 19/23
morning [2] 3/10 9/4
                                       outside [2] 8/6 18/14                          property [10] 12/17 14/1 14/2 14/5
most [2] 21/8 21/12
                                       outstanding [2] 9/18 10/19                      14/14 14/16 14/23 15/10 15/14 15/16
mother [1] 12/18
                                       over [2] 10/19 13/20                           provide [1] 4/13
motion [1] 13/8
                                       overseas [2] 13/12 13/17                       pure [1] 11/23
motive [4] 9/16 9/24 17/2 17/5
                                       owe [1] 21/4                                   pursue [1] 12/1
Mr [3] 10/3 10/24 15/4
                                       owner [1] 11/21                                put [3] 7/15 19/8 20/13
Mr. [5] 5/10 10/7 13/24 18/7 20/12
Mr. Foreperson [1] 5/10                P                                              Q
Mr. Judge [1] 18/7
                                       p.m [4] 17/16 17/17 22/7 22/8                  question [1] 16/3
Mr. Pollack's [1] 10/7
                                       pages [1] 23/11                                questions [2] 4/12 8/10
Mr. Ridgeway [2] 13/24 20/12
                                       panel [1] 3/22                                 quite [1] 9/22
Ms [3] 12/19 13/2 20/14
                                       paper [1] 9/19
Ms. [1] 14/13
                                       paperwork [1] 13/20                            R
Ms. Elbaz [1] 14/13                                                                   raised [1] 16/2
                                       parent [1] 19/9
much [3] 7/23 8/18 11/10                                                              raising [1] 20/6
                                       part [1] 21/12
my [34]                                                                               rank [1] 11/16
                                       particularly [1] 2/19
N                                      parties [1] 7/22                               RDR [1] 1/21
                                       parts [1] 2/19                                 reach [1] 2/11
name [5] 18/2 18/11 18/20 19/22 23/16
                                       party [3] 12/10 12/11 12/16                    reached [2] 2/3 3/12
narrow [1] 12/11
                                       passport [1] 12/20                             read [1] 4/12
national [3] 9/15 9/15 16/20
                                       Pause [1] 4/11                                 ready [3] 2/7 2/8 3/18
nature [1] 16/21
                                       pending [4] 9/7 13/4 17/11 22/3                realize [1] 3/11
nearly [1] 11/12
                                       person [14] 8/5 11/18 15/21 15/25 16/1 reasonable [2] 12/6 12/8
need [3] 17/11 22/5 22/15
                                        16/5 17/25 18/1 18/16 18/17 18/18             reasonably [2] 12/4 13/5
needed [1] 2/18
                                        19/20 19/24 20/24                             reasons [1] 9/14
Needless [1] 22/12
                                       personally [1] 8/5                             receive [3] 2/2 3/14 3/19
nephew [1] 19/9
                                       perspective [1] 8/10                           received [1] 3/12
nephews [1] 20/18
                                       piece [6] 14/14 14/16 14/23 15/10 15/14 recognize [1] 21/6
never [2] 12/7 12/22
                                        15/16                                         recommend [1] 20/13
new [3] 1/13 2/14 19/23
                                       place [1] 20/7                                 recommendation [2] 9/8 9/13
night [1] 20/23
                                       placed [1] 16/15                               record [4] 3/6 3/17 12/23 14/1
no [16] 1/3 11/2 11/4 11/5 11/23 12/25
                                       plainly [1] 11/15                              recorded [3] 1/24 7/9 7/12
 13/2 16/2 17/24 18/6 18/6 18/11 19/15
                                       plea [1] 16/5                                  reflect [2] 3/6 16/7
 20/19 20/19 22/17
                                       please [21] 2/3 3/23 4/3 4/12 5/9 5/13 regards [1] 14/1
Nobody [1] 11/9
                                        5/17 5/21 5/25 6/4 6/8 6/12 6/16 6/20         relative [1] 12/15
not [44]
                                        6/24 7/3 13/24 18/10 19/6 20/10 20/10 release [6] 9/3 10/4 10/11 11/11 12/23
note [2] 2/2 3/12
                                       plus [1] 10/17                                  15/13
notereading [1] 1/24
                                       point [7] 3/13 9/16 10/14 12/5 15/18           religion [1] 20/5
notes [3] 13/20 14/9 23/13
                                        17/2 17/9                                     remains [1] 14/24
nothing [1] 18/7
                                       points [1] 16/17                               replaced [1] 14/2
notice [2] 11/7 11/8
                                       poll [1] 5/9                                   reported [2] 18/3 23/5
notwithstanding [1] 12/21
                                       POLLACK [3] 1/17 10/24 15/4                    Reporter [4] 1/21 23/1 23/3 23/20
now [12] 3/7 4/9 13/14 14/5 16/10 17/2
                                       Pollack's [2] 10/3 10/7                        representing [1] 14/13
 17/24 20/16 20/22 21/21 22/1 22/5
                                       polled [1] 5/7                                 require [1] 12/12
number [16] 3/20 3/23 5/13 5/17 5/21
                                       pose [1] 15/25                                 residence [7] 12/11 12/18 14/24 15/11
 5/25 6/4 6/8 6/12 6/16 6/20 6/24 7/3
                                       position [2] 9/2 9/6                            15/12 15/17 15/18
 16/17 17/3 23/9
                                       possibility [2] 16/24 16/25                    response [2] 10/7 13/9
NW [2] 1/13 1/18
                                       posted [5] 12/17 14/15 14/17 14/24             result [1] 17/8
O                                       15/19                                         revoke [1] 17/8
                                       pot [2]  11/24     13/13                       ride [2] 9/21 13/17
offense [3] 8/18 9/25 15/22
                                       potential [1] 17/4                             Ridgeway [3] 13/22 13/24 20/12
Office [1] 13/23
                                       potentially   [5]   9/17 9/21  9/25 10/18 21/8 right [15] 2/22 3/9 5/6 7/13 8/25 9/2 13/7
officer [3] 15/21 15/24 18/3
                                       present   [4]   3/8  3/17  3/23 4/10            13/19 15/20 17/24 18/25 20/16 21/2
official [4] 23/3 23/6 23/12 23/20
                                       presume     [1]   2/5                           22/12 22/18
oh [1] 14/4
                                       pretrial [7]   11/3   11/11  12/13 13/1 13/1   rise [12] 4/3 5/13 5/17 5/21 5/25 6/4 6/8
okay [5] 9/12 11/7 14/4 14/25 21/4
                                        13/23 18/2                                     6/12 6/16 6/20 6/24 7/3
once [1] 2/4
                                       previous    [2]  16/8   18/18                  risk [1] 16/12
one [12] 2/16 4/14 4/15 7/24 8/4 10/5
                                       primary [4] 15/11 15/12 15/17 15/18            risky [1] 19/18
 12/14 16/22 17/24 18/14 19/12 19/15
                                       prior [1]   12/12                              RMR [1] 1/21
one-million-dollar [1] 12/14
                                       probation    [1]   9/8                         Robbins [1] 1/16
only [3] 14/22 14/24 20/7
                                       proceed    [1]   2/4                           role [1] 8/21
opportunities [1] 19/25
                                       proceedings      [7]  1/24  2/11 2/19 22/19    Roll [1] 3/24
opportunity [3] 19/5 21/22 22/1
                                        23/6  23/12    23/14                          room [3] 3/7 8/5 18/21
order [4] 15/2 15/5 15/13 15/21
                                       proceeds [2] 14/20 14/20                       rude [1] 20/10
original [1] 15/13
                                       process    [2]  3/14   8/9                     rules [3] 18/3 18/12 18/16
Orseck [1] 1/16
R                                       speculation [2] 11/16 11/23                   9/22 10/4 10/4 13/18 14/13 21/11 21/12
                                        speculative [2] 11/14 11/17                  today [4] 2/23 13/14 21/17 22/15
RUSH [1] 1/12
            Case 8:18-cr-00157-TDC             Document
                                        spoke    [1] 14/10 315 Filed 08/22/19               Page
                                                                                     together   [1] 28  of 29
                                                                                                    23/13
Russell [1] 1/16
                                        squirreled [2] 9/20 11/14                    tomorrow [1] 13/15
S                                       stand [1] 22/2                               too [1] 19/4
safe [2] 18/9 19/8                      standard     [1]  12/5                       took [1] 19/4
safety [1] 16/1                         STATES [12] 1/1 1/3 1/9 1/21 3/20 9/5 traced [2] 13/12 16/24
said [7] 11/3 19/18 20/15 21/20 23/9     9/16 11/21 12/16 19/21 23/4 23/8            track [1] 12/23
 23/12 23/14                            stay   [1] 19/21                             transcript [3] 1/8 1/24 23/12
sale [2] 14/20 14/21                    stenography       [1]  1/24                  trial [3] 1/8 19/18 23/7
sat [1] 21/16                           stepping    [1]   2/14                       triggers [1] 17/3
satisfactory [1] 10/6                   still [1] 14/17                              true [1] 11/15
Sauber [1] 1/16                         Street   [1]  1/18                           trust [1] 19/14
saw [3] 18/12 18/18 19/10               submitted     [1]   4/4                      truth [3] 20/2 20/2 20/3
say [7] 7/10 16/13 17/20 20/18 21/6     subscribed     [1]   23/15                   two [10] 2/24 4/18 4/19 11/12 16/14
 21/11 22/12                            substituted    [1]   14/15                    18/9 19/10 19/12 20/12 20/18
saying [1] 21/11                        substituting [2] 15/10 15/11
                                        substitution [1] 14/22                       U
says [1] 2/3
seated [2] 3/9 8/25                     sure [6] 9/10 10/2 10/7 17/21 18/8 19/3 ultimately [1] 16/17
                                        surrendered [1] 12/20                        unable [1] 16/18
second [1] 15/16
                                        swapped      [1]   15/17                     unaccounted [2] 9/18 10/20
see [9] 3/2 10/5 14/3 14/6 15/9 18/5
                                        swear    [7]  17/24    17/25 19/11 20/4 20/6 under [1] 15/20
 18/17 18/17 19/23
                                         20/24   20/24                               understand [8] 2/20 11/3 21/8 21/9
sense [1] 13/2
                                        switched     [1]  14/5                        21/14 21/18 21/19 21/20
sentence [4] 10/1 10/17 15/23 17/4
                                        system [1] 7/18                              understanding [3] 14/14 14/16 14/23
sentencing [10] 9/7 10/23 13/4 13/6
                                                                                     UNITED [12] 1/1 1/3 1/9 1/21 3/20 9/5
 17/11 17/11 17/12 17/15 22/3 22/5      T                                             9/16 11/21 12/16 19/21 23/4 23/8
sentiments [1] 7/17
                                        take [7] 8/14 8/17 16/6 19/7 20/8 21/13 unless [3] 7/19 8/25 15/23
seriously [1] 21/14
                                         21/14                                       unsecured [1] 12/14
serve [1] 7/21
                                        taken [1] 23/13                              Untereinter [1] 1/16
service [2] 7/14 7/23
                                        taking [1] 3/16                              until [3] 2/8 20/2 20/22
Services [2] 12/13 13/23
                                        talk [4] 8/2 8/14 8/16 19/9                  up [4] 7/20 7/21 8/13 10/23
set [4] 12/3 17/11 17/12 22/5
                                        tape [1] 23/14                               upon [1] 23/7
setting [1] 15/13
                                        TDC [3] 1/3 3/20 23/9                        us [2] 1/11 8/7
shall [1] 15/21
                                        TDC-18-00157 [2] 1/3 23/9                    USC [1] 15/20
she [34]
                                        TDC-18-0157 [1] 3/20
she's [14] 2/13 2/15 2/18 3/3 10/4 10/5                                              V
                                        tell [1] 20/14
 11/11 11/18 11/20 11/21 13/14 16/12
                                        ten [2] 8/14 8/17                            VAN [2] 1/12 9/5
 16/20 18/9
                                        testimony [1] 23/7                           various [1] 2/19
shifted [1] 10/15
                                        than [6] 2/25 11/17 11/23 12/8 20/4 20/7 verdict [38]
shifting [1] 16/7
                                        thank [15] 3/4 7/14 7/23 8/4 8/23 10/24 verdicts [1] 7/8
shifts [1] 16/10
                                         11/1 13/7 14/11 14/25 21/2 21/3 21/24 versus [2] 3/21 23/8
shorthand [2] 23/6 23/13
                                         22/17 22/18                                 very [4] 7/22 8/18 9/24 12/11
should [2] 21/10 21/14
                                        thanks [1] 8/22                              view [1] 9/23
show [3] 10/23 15/3 18/21
                                        that [124]                                   violation [10] 10/5 11/2 11/4 11/5 11/7
showing [1] 20/13
                                        that's [11] 2/5 9/19 9/19 9/20 10/19 11/7 11/11 12/22 16/14 18/2 19/12
sick [1] 19/13
                                         13/13 15/3 15/4 17/18 21/4                  violations [2] 11/4 11/12
signed [4] 2/5 2/6 4/7 12/14
                                        their [2] 7/20 7/21
significant [11] 9/16 9/24 10/1 10/17
                                        them [1] 20/14                               W
 11/9 11/25 13/12 16/15 16/25 17/2 17/4
                                        then [6] 2/3 2/24 8/9 13/20 15/4 19/17 wait [1] 2/24
significantly [1] 12/15                                                              waited [1] 8/19
                                        there [28]
simply [3] 7/18 13/2 17/5
                                        there's [8] 9/25 10/15 10/18 10/21 11/24 walk [1] 3/14
Since [1] 13/7                                                                       want [10] 2/12 7/14 7/25 8/4 8/6 8/16
                                         12/8 13/15 16/2
single [2] 12/18 12/22                                                                13/25 15/3 18/7 21/9
                                        thereto [1] 7/8
sir [1] 21/3                                                                         was [30]
                                        they [9] 2/4 7/9 11/3 16/19 18/4 18/4
sit [1] 21/23                                                                        Washington [2] 1/13 1/19
                                         18/5 19/17 20/12
six [1] 19/6                                                                         way [1] 8/11
                                        they've [1] 8/3
sleep [1] 20/23                                                                      we [25]
                                        thing [2] 7/24 14/22
so [21] 2/6 3/11 3/13 3/15 7/10 7/22                                                 we'll [1] 2/12
                                        things [5] 8/4 8/11 8/11 10/14 16/16
 8/15 8/19 9/12 9/23 11/8 14/12 14/18                                                weigh [1] 16/16
                                        think [8] 2/10 2/20 10/13 12/23 13/10
 14/21 15/7 15/15 15/17 15/20 16/3 17/5                                              well [4] 8/2 10/9 12/25 22/10
                                         13/12 14/4 19/20
 22/2                                                                                went [4] 2/23 12/22 16/14 18/14
                                        third [3] 12/10 12/11 12/16
sold [1] 14/19                                                                       what [7] 10/2 10/2 10/6 10/7 11/18
                                        this [43]
sole [1] 12/18                                                                        18/11 21/20
                                        those [3] 7/16 13/17 16/23
some [5] 2/17 9/22 10/4 11/24 13/20                                                  What's [1] 9/2
                                        though [1] 18/16
someone's [1] 21/13                                                                  whatsoever [2] 11/12 11/23
                                        thought [3] 11/3 11/9 21/16
something [6] 2/20 2/24 8/1 17/20 17/23                                              when [11] 2/7 3/18 3/22 7/16 8/16 13/4
                                        Three [2] 4/22 4/23
 21/11                                                                                18/14 18/23 19/16 20/12 21/13
                                        through [1] 3/14
sorry [4] 11/6 17/14 20/9 21/3                                                       where [6] 2/19 3/2 9/24 10/21 13/14
                                        ties [2] 9/15 16/20
SOUTHERN [1] 1/2
                                        time [13] 2/14 2/15 2/16 7/20 7/21 7/21 14/9
speak [4] 2/17 7/15 18/25 19/3
W
whereof [1]Case
              23/15 8:18-cr-00157-TDC       Document 315 Filed 08/22/19 Page 29 of 29
wherever [1] 13/3
whether [2] 13/13 16/3
which [11] 2/4 2/5 3/11 3/14 4/4 5/6 9/8
12/12 15/16 16/24 17/4
who [4] 7/19 12/15 15/21 15/22
why [2] 3/1 8/10
will [18] 2/4 2/20 3/6 3/14 3/16 4/3 4/9
8/14 10/1 10/2 10/7 16/13 17/9 18/10
20/17 21/6 21/21 22/13
willing [2] 7/19 7/21
wire [4] 4/16 4/20 4/24 5/3
wish [2] 13/8 18/18
without [2] 11/12 16/14
witness [1] 23/15
won't [1] 8/17
word [2] 13/9 20/22
work [2] 7/18 8/11
world [1] 12/20
would [7] 3/23 8/18 10/6 11/17 13/3
16/19 16/25
Y
yeah [2] 11/8 14/4
years [6] 11/12 16/14 19/10 19/13 20/12
 20/19
yes [17] 4/2 4/6 4/8 5/8 5/12 5/16 5/20
 5/24 6/3 6/7 6/11 6/15 6/19 6/23 7/2 7/6
 12/4
yet [2] 13/13 17/13
York [1] 1/13
you [88]
you'll [1] 21/25
you're [2] 3/18 8/17
you've [1] 8/16
young [1] 19/13
your [54]
yourselves [1] 7/19
